Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 10/29/2021, which amends claims 21, 31 and 40, cancels claims 26, 30, 36 and 39, and is hereby acknowledged. 
A Terminal Disclaimer has been received. The prior rejection of the instant application under nonstatutory double patenting is hereby withdrawn accordingly.
Claims 21-25, 27-29, 31-35, 37-38 and 40 are pending in this examination.

Response to Arguments
In view of the applicant’s claim amendments and arguments, the rejection of claims 21-25, 27-29, 31-35, 37-38 and 40 under 35 U.S.C. 103 is hereby withdrawn.

Allowable Subject Matter
	Claims 21-25, 27-29, 31-35, 37-38 and 40 are allowed.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458